 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT is dated as of August 31, 2013 and effective as of
October 10, 2013 (as amended, restated or modified from time to time, the
“Guaranty”), and is made by HDI PLASTICS, INC., a corporation incorporated under
the laws of the State of Texas (the “Guarantor”), in favor of TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands (the “Lender”).

 

WHEREAS, Hypertension Diagnostics, Inc., a corporation incorporated under the
laws of the State of Minnesota (“Borrower”), has entered into a senior secured
revolving credit facility agreement, dated as of the date hereof (as may be
amended, restated or modified from time to time, the “Credit Agreement”), by and
among the Borrower, as borrower, the Guarantor, as guarantor, and the Lender, as
lender, pursuant to which the Lender has agreed to advance an aggregate
principal amount of up to Three Million and No/100 United States Dollars
(US$3,000,000) (the “Loan”) to the Borrower, which Loan shall be further
evidenced by a revolving convertible promissory note given by the Borrower in
favor of Lender (as may be amended, restated or modified from time to time, the
“Note”); and

 

WHEREAS, in order to induce Lender to make the Loan, and with full knowledge
that Lender would not make the Loan without this Guaranty, Guarantor has agreed
to execute and deliver this Guaranty to Lender, for the benefit of Lender, as
security for the Liabilities and Obligations; and

 

WHEREAS, Guarantor is a subsidiary of Borrower and will substantially benefit
from Lender’s Loan to Borrower;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1.           LIABILITIES GUARANTEED

 

Guarantor hereby guarantees and becomes surety to Lender for the full, prompt
and unconditional payment of the Liabilities and payment and performance of the
Obligations, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by Borrower
under the Note and the other Loan Documents. This Guaranty is a primary
obligation of Guarantor and shall be a continuing inexhaustible Guaranty. This
is a guaranty of payment and not of collection. Lender may require Guarantor to
pay and perform its liabilities and obligations under this Guaranty and may
proceed immediately against Guarantor without being required to bring any
proceeding or take any action against Borrower or any other Person prior
thereto; the liability of Guarantor hereunder being independent of and separate
from the liability of Borrower, any other guarantor, any other Person, and the
availability of other collateral security for the Note and the other Loan
Documents.

 

1

 

 

2.           DEFINITIONS

 

All capitalized terms used in this Guaranty that are defined in the Credit
Agreement shall have the meanings assigned to them in the Credit Agreement,
unless the context of this Guaranty requires otherwise.

 

3.           REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants
to Lender as follows:

 

3.1.          Organization, Powers. Guarantor: (i) is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Texas; (ii) has the power and authority to own its properties and assets and
to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform (and the
officer or manager executing this Guaranty on behalf of Guarantor has been duly
authorized to so act and execute this Guaranty on behalf of the Guarantor), and
by all necessary action has authorized the execution, delivery and performance
of, all of its obligations under this Guaranty and any other Loan Documents to
which it is a party.

 

3.2.          Execution of Guaranty. Guarantor is a subsidiary of Borrower and
will substantially benefit from Lender’s Loan to Borrower. This Guaranty, and
each other Loan Document to which Guarantor is a party, have been duly executed
and delivered by Guarantor. Execution, delivery and performance of this Guaranty
and each other Loan Document to which Guarantor is a party will not: (i) violate
any provision of any law, rule or regulation, any judgment, order, writ, decree
or other instrument of any governmental authority, or any provision of any
contract or other instrument to which Guarantor is a party or by which Guarantor
or any of its properties or assets are bound; (ii) result in the creation or
imposition of any lien, claim or encumbrance of any nature, other than the liens
created by the Loan Documents; and (iii) require any consent from, exemption of,
or filing or registration with, any governmental authority or any other Person,
other than any filings in connection with the liens created by the Loan
Documents.

 

3.3.          Obligations of Guarantor. This Guaranty and each other Loan
Document to which Guarantor is a party are the legal, valid and binding
obligations of Guarantor, enforceable against Guarantor in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws relating to or affecting the enforcement of
creditors’ rights generally or by equitable principles which may affect the
availability of specific performance and other equitable remedies. The making of
the Loan by Lender to Borrower and the assumption by Guarantor of its
obligations hereunder and under any other Loan Document to which Guarantor is a
party will result in material benefits to Guarantor. This Guaranty was entered
into by Guarantor for commercial purposes.

 

3.4.          Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever at law or in equity or by or before any
governmental authority now pending or, to the knowledge of Guarantor,
threatened, against or affecting Guarantor or any of its properties, assets or
rights which, if adversely determined, would materially impair or affect: (i)
the value of any collateral securing the Liabilities; (ii) Guarantor’s right to
carry on its business substantially as now conducted (and as now contemplated);
(iii) Guarantor’s financial condition; or (iv) Guarantor’s capacity to
consummate and perform its obligations under this Guaranty or any other Loan
Document to which Guarantor is a party.

 

2

 

 

3.5.          No Defaults. Guarantor is not in default beyond the expiration of
any applicable grace or cure periods, in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained herein
or in any contract or other instrument to which Guarantor is a party or by which
Guarantor or any of its properties or assets are bound.

 

3.6.          No Untrue Statements. To the knowledge of Guarantor, no Loan
Document or other document, certificate or statement furnished to Lender by or
on behalf of Borrower or Guarantor contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. Guarantor acknowledges that all
such statements, representations and warranties shall be deemed to have been
relied upon by Lender as an inducement to make the Loan.

 

4.           NO LIMITATION OF LIABILITY

 

4.1.          Guarantor acknowledges that the obligations undertaken herein
involve the guaranty of obligations of a Person other than Guarantor and, in
full recognition of that fact, Guarantor consents and agrees that Lender may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Liabilities or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Liabilities, any security therefor, or any of the Loan
Documents evidencing same, and the Guaranty herein made shall apply to the
Liabilities and the Loan Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Liabilities; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Liabilities,
or any part thereof, or any of the Loan Documents, or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (iv) exercise or refrain from exercising any
rights against Borrower or other Persons (including Guarantor) or against any
security for the Liabilities; (v) accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Loan Documents
or the Liabilities, or any part thereof; (vi) accept partial payments on the
Liabilities; (vii) receive and hold additional security or guaranties for the
Liabilities, or any part thereof; (viii) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Lender, in its sole and absolute discretion, may
determine; (ix) add, release, settle, modify or discharge the obligation of any
maker, endorser, guarantor, surety, obligor or any other Person who is in any
way obligated for any of the Liabilities, or any part thereof; (x) settle or
compromise any Liabilities, whether in a Proceeding or not, and whether
voluntarily or involuntarily, dispose of any security therefor (with or without
consideration and in whatever manner Lender deems appropriate), and subordinate
the payment of any of the Liabilities, whether or not due, to the payment of
liabilities owing to creditors of Borrower other than Lender and Guarantor; (xi)
consent to the merger, change or any other restructuring or termination of the
corporate existence of Borrower or any other Person, and correspondingly
restructure the Liabilities, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Liabilities; (xii) apply any sums it receives, by whomever paid or
however realized, to any of the Liabilities and/or (xiii) take any other action
which might constitute a defense available to, or a discharge of, Borrower or
any other Person (including Guarantor) in respect of the Liabilities.

 

3

 

 

4.2.          The invalidity, irregularity or unenforceability of all or any
part of the Liabilities or any Loan Document, or the impairment or loss of any
security therefor, whether caused by any action or inaction of Lender, or
otherwise, shall not affect, impair or be a defense to Guarantor’s obligations
under this Guaranty.

 

4.3.          Upon the occurrence and during the continuance of any Event of
Default, Lender may enforce this Guaranty independently of any other remedy,
guaranty or security Lender at any time may have or hold in connection with the
Liabilities, and it shall not be necessary for Lender to marshal assets in favor
of Borrower, any other guarantor of the Liabilities or any other Person or to
proceed upon or against and/or exhaust any security or remedy before proceeding
to enforce this Guaranty. Guarantor expressly waives any right to require Lender
to marshal assets in favor of Borrower or any other Person, or to proceed
against Borrower or any other guarantor of the Liabilities or any collateral
provided by any Person, and agrees that Lender may proceed against any obligor
(including Guarantor) and/or the collateral in such order as Lender shall
determine in its sole and absolute discretion. Lender may file a separate action
or actions against Guarantor, whether action is brought or prosecuted with
respect to any security or against any other Person, or whether any other Person
is joined in any such action or actions. Guarantor agrees that Lender and
Borrower may deal with each other in connection with the Liabilities or
otherwise, or alter any contracts or agreements now or hereafter existing
between them, in any manner whatsoever, all without in any way altering or
affecting the security of this Guaranty.

 

4.4.          Guarantor expressly waives, to the fullest extent permitted by
applicable law, any and all defenses which Guarantor shall or may have as of the
date hereof arising or asserted by reason of: (i) any disability or other
defense of Borrower, or any other guarantor for the Liabilities, with respect to
the Liabilities; (ii) the unenforceability or invalidity of any security for or
guaranty of the Liabilities or the lack of perfection or continuing perfection
or failure of priority of any security for the Liabilities; (iii) the cessation
for any cause whatsoever of the liability of Borrower, or any other guarantor of
the Liabilities (other than by reason of the full payment and performance of all
Liabilities (other than contingent indemnification obligations)); (iv) any
failure of Lender to marshal assets in favor of Borrower or any other Person;
(v) any failure of Lender to give notice of sale or other disposition of
collateral to Borrower or any other Person or any defect in any notice that may
be given in connection with any sale or disposition of collateral; (vi) any
failure of Lender to comply with applicable laws in connection with the sale or
other disposition of any collateral or other security for any Liabilities,
including, without limitation, any failure of Lender to conduct a commercially
reasonable sale or other disposition of any collateral or other security for any
Liabilities; (vii) any act or omission of Lender or others that directly or
indirectly results in or aids the discharge or release of Borrower or any other
guarantor of the Liabilities, or of any security or guaranty therefor by
operation of law or otherwise; (viii) any law which provides that the obligation
of a surety or guarantor must neither be larger in amount or in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (ix) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (x) the election by Lender, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (xi) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (xii) any use of collateral under Section 363 of the United
States Bankruptcy Code; (xiii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person;
(xiv) the avoidance of any lien or security interest in favor of Lender for any
reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Liabilities (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Lender
that is authorized by this Section or any other provision of any Loan Document.
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Liabilities, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Liabilities.

 

4

 

 

4.5.          This is a continuing guaranty and shall remain in full force and
effect as to all of the Liabilities until such date as all amounts owing by
Borrower to Lender shall have been paid in full in cash and all obligations of
Borrower with respect to any of the Liabilities shall have terminated or expired
(other than contingent indemnification obligations) (such date is referred to
herein as the “Termination Date”).

 

5.           LIMITATION ON SUBROGATION

 

Until the Termination Date, Guarantor waives any present or future right to
which Guarantor is or may become entitled to be subrogated to Lender’s rights
against Borrower or to seek contribution, reimbursement, indemnification,
payment or the like, or participation in any claim, right or remedy of Lender
against Borrower or any security which Lender now has or hereafter acquires,
whether or not such claim, right or remedy arises under contract, in equity, by
statute, under common law or otherwise. If, notwithstanding such waiver, any
funds or property shall be paid or transferred to Guarantor on account of such
subrogation, contribution, reimbursement, or indemnification at any time when
all of the Liabilities have not been paid in full, Guarantor shall hold such
funds or property in trust for Lender and shall forthwith pay over to Lender
such funds and/or property to be applied by Lender to the Liabilities.

 

5

 

 

6.           COVENANTS

 

6.1.          Financial Statements; Compliance Certificate. No later than ten
(10) days after written request therefore from Lender, Guarantor shall deliver
to Lender: (a) financial statements disclosing all of Guarantor’s assets,
liabilities, net worth, income and contingent liabilities, all in reasonable
detail and in form acceptable to Lender, signed by Guarantor, and certified by
Guarantor to Lender to be true, correct and complete in all material respects;
(b) complete copies of federal tax returns, including all schedules, each of
which shall be signed and certified by Guarantor to be true and complete copies
of such returns; and (c) such other information respecting the Guarantor as
Lender may from time to time reasonably request.

 

6.2.          Subordination of Other Debts. Guarantor hereby: (a) subordinates
the obligations now or hereafter owed by Borrower to Guarantor (“Subordinated
Debt”) to any and all obligations of Borrower to Lender now or hereafter
existing while this Guaranty is in effect, and hereby agrees that Guarantor will
not request or accept payment of or any security for any part of the
Subordinated Debt, and any proceeds of the Subordinated Debt paid to Guarantor,
through error or otherwise, shall immediately be forwarded to Lender by
Guarantor, properly endorsed to the order of Lender, to apply to the
Liabilities.

 

6.3.          Security for Guaranty. All of Guarantor’s obligations and
liability evidenced by this Guaranty is also secured by all of the Collateral of
the Guarantor pursuant to that certain Security Agreement by and between the
Guarantor and Lender made of even date herewith (the “Security Agreement”). All
of the agreements, conditions, covenants, provisions, representations,
warranties and stipulations contained in the Security Agreement or any other
Loan Documents to which Guarantor is a party which are to be kept and performed
by the Guarantor are hereby made a part of this Guaranty to the same extent and
with the same force and effect as if they were fully set forth herein, and the
Guarantor covenants and agrees to keep and perform them, or cause them to be
kept or performed, strictly in accordance with their terms.

 

7.           EVENTS OF DEFAULT

 

Each of the Events of Default in the Credit Agreement shall constitute an Event
of Default hereunder.

 

8.           REMEDIES.

 

8.1.          Upon an Event of Default, as provided in the Credit Agreement, all
liabilities and obligations of Guarantor hereunder shall become immediately due
and payable without demand or notice and, in addition to any other remedies
provided by law or in equity, Lender may:

 

8.1.1.          Enforce the obligations of Guarantor under this Guaranty.

 

8.1.2.          To the extent not prohibited by and in addition to any other
remedy provided by law or equity, setoff against any of the Liabilities any sum
owed by Lender in any capacity to Guarantor whether due or not.

 

8.1.3.          Perform any covenant or agreement of Guarantor in default
hereunder (but without obligation to do so) and in that regard pay such money as
may be required or as Lender may reasonably deem expedient. Any costs, expenses
or fees, including reasonable attorneys’ fees and costs, incurred by Lender in
connection with the foregoing shall be included in the Liabilities guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof. Any
such action by Lender shall not be deemed to be a waiver or release of Guarantor
hereunder and shall be without prejudice to any other right or remedy of Lender.

 

6

 

 

8.2.          Settlement of any claim by Lender against Borrower, whether in any
Proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Borrower or any other obligated Person and legally retained by
Lender in connection with the settlement (unless otherwise provided for herein).

 

9.           MISCELLANEOUS.

 

9.1.          Disclosure of Financial Information. Lender is hereby authorized
to disclose any financial or other information about Guarantor to any
governmental authority having jurisdiction over Lender or to any present, future
or prospective participant or successor in interest in the Note. The information
provided may include, without limitation, amounts, terms, balances, payment
history, return item history and any financial or other information about
Guarantor.

 

9.2.          Remedies Cumulative. The rights and remedies of Lender, as
provided herein and in any other Loan Document, shall be cumulative and
concurrent, may be pursued separately, successively or together, may be
exercised as often as occasion therefor shall arise, and shall be in addition to
any other rights or remedies conferred upon Lender at law or in equity. The
failure, at any one or more times, of Lender to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof. Lender
shall have the right to take any action it deems appropriate without the
necessity of resorting to any collateral securing this Guaranty.

 

9.3.          Integration. This Guaranty and the other Loan Documents constitute
the sole agreement of the parties with respect to the transactions contemplated
hereby and thereby and supersede all oral negotiations and prior writings with
respect thereto.

 

9.4.          Attorneys’ Fees and Expenses. If Lender retains the services of
counsel by reason of a claim of an Event of Default hereunder or under any of
the other Loan Documents, or on account of any matter involving this Guaranty,
or for examination of matters subject to Lender’s approval under the Loan
Documents, all costs of suit and all reasonable attorneys’ fees and such other
reasonable expenses so incurred by Lender shall forthwith, on demand, become due
and payable and shall be secured hereby.

 

9.5.          No Implied Waiver. Lender shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Lender, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy on a subsequent
event.

 

7

 

 

9.6.          Waiver. Except as otherwise provided herein or in any of the Loan
Documents, Guarantor waives notice of acceptance of this Guaranty and notice of
the Liabilities and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by Lender. Guarantor waives the right to any stay of
execution and the benefit of all exemption laws, to the extent permitted by law,
and any other protection granted by law to guarantors, now or hereafter in
effect with respect to any action or proceeding brought by Lender against it.
Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against Lender any defenses,
set-offs, counterclaims, or claims that Guarantor may have at any time against
Borrower or any other party liable to Lender.

 

9.7.          No Third Party Beneficiary. Except as otherwise provided herein,
Guarantor and Lender do not intend the benefits of this Guaranty to inure to any
third party and no third party (including Borrower) shall have any status, right
or entitlement under this Guaranty.

 

9.8.          Partial Invalidity. The invalidity or unenforceability of any one
or more provisions of this Guaranty shall not render any other provision invalid
or unenforceable. In lieu of any invalid or unenforceable provision, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

9.9.          Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by Guarantor without the prior written consent of
Lender, and any such assignment or attempted assignment by Guarantor shall be
void and of no effect with respect to the Lender.

 

9.10.         Modifications. This Guaranty may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

 

9.11.         Sales or Participations. Lender may from time to time sell or
assign the Note, in whole or in part, or grant participations in the Note and/or
the obligations evidenced thereby without the consent of Borrower or Guarantor
(other than as provided in the Credit Agreement), provided, however, Lender
shall provide written notice to Borrower and Guarantor of any such assignment or
grant of participations. The holder of any such sale, assignment or
participation, if the applicable agreement between Lender and such holder so
provides, shall be: (a) entitled to all of the rights, obligations and benefits
of Lender (to the extent of such holder’s interest or participation); and (b)
deemed to hold and may exercise the rights of setoff or banker’s lien with
respect to any and all obligations of such holder to Guarantor (to the extent of
such holder’s interest or participation), in each case as fully as though
Guarantor was directly indebted to such holder. Lender may in its discretion
give notice to Guarantor of such sale, assignment or participation; however, the
failure to give such notice shall not affect any of Lender’s or such holder’s
rights hereunder.

 

8

 

 

9.12.         MANDATORY FORUM SELECTION. Any dispute arising under, relating to,
or in connection with the Agreement or related to any matter which is the
subject of or incidental to the Agreement (whether or not such claim is based
upon breach of contract or tort) shall be subject to the exclusive jurisdiction
and venue of the state and/or federal courts located in Broward County,
Florida.  This provision is intended to be a “mandatory” forum selection clause
and governed by and interpreted consistent with Florida law.

 

9.13.         Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a Business Day. Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
Business Day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Guaranty may be sent by facsimile, e-mail, or
other method of delivery, but shall be deemed to have been delivered only when
the sending party has confirmed (by reply e-mail or some other form of written
confirmation) that the notice has been received by the other party.  The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof. No notice to or demand on the Guarantor in any case
shall entitle the Guarantor to any other or further notice or demand in similar
or other circumstances:

 

If to the Guarantor: 2915 Waters Road, Suite 108   Eagan, MN 55121  
Attention:  Kenneth Brimmer   Facsimile: (952) 545-2795     With a copy to:
Maslon Edelman Borman and Brand (which shall not constitute notice) 3300 Wells
Fargo Center   90 South Seventh Street   Minneapolis, MN 55402   Attention: Doug
Holod   Facsimile: (612) 642-8313     If to Lender: TCA Global Credit Master
Fund, LP   1404 Rodman Street   Hollywood, FL 33020   Attention: Robert Press  
Facsimile: (786) 323-1651

 

9

 

 

With a copy to: Lucosky Brookman LLP (which shall not constitute notice) 101
Wood Avenue South, 5th Floor   Woodbridge, NJ 08830   Attention: Seth A.
Brookman, Esq.   Facsimile: (732) 395-4401

 

9.14.         Governing Law. Except in the case of the Mandatory Forum Selection
clause set forth in Section 9.12 hereof, this Guaranty shall be governed by and
construed in accordance with the substantive laws of the State of Nevada without
reference to conflict of laws principles.

 

9.15.         Joint and Several Liability. The word “Guarantor” or “Guarantors”
shall mean all of the undersigned persons, if more than one, and their liability
shall be joint and several. The liability of Guarantor shall also be joint and
several with the liability of any other guarantor under any other guaranty.

 

9.16.         Continuing Enforcement. If, after receipt of any payment of all or
any part of the Liabilities, Lender is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and Guarantor shall be liable
for, and shall indemnify, defend and hold harmless Lender with respect to the
full amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation, conversion or redemption of the
Note, this Guaranty or any other Loan Document, the release of any security
interest, lien or encumbrance securing the Liabilities or any other action which
Lender may have taken in reliance upon its receipt of such payment. Any
cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Liabilities having become final and
irrevocable.

 

9.17.         WAIVER OF JURY TRIAL. GUARANTOR AGREES THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY LENDER OR GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND GUARANTOR
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE
ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
FURTHER, LENDER AND GUARANTOR WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS GUARANTY AND THAT LENDER WOULD NOT PURCHASE THE NOTES IF THE
WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.

 

[-Signature Page Follows-]

 

10

 

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 

  HDI PLASTICS, INC.         By:     Name:     Title:  

 

11

 

